 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          LAKEWOOD SHORES                                CASE NO. 18-1353MJP
            HOMEOWNERS ASSOCIATION,
11                                                         MINUTE ORDER
                                  Plaintiff,
12
                   v.
13
            CONTINENTAL CASUALTY
14          COMPANY, et al.,

15                                Defendants.

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge: The Court is in receipt of Defendants Indian Harbor

19   Insurance Company’s (“Indian Harbor”) and Certain Underwriters at Lloyds, London’s

20   (“Underwriters”) Motion for Reconsideration and Request for Certification for Interlocutory

21   Appeal. (Dkt. No. 30.) Indian Harbor and Underwriters request that the Court reconsider its

22   December 14, 2018 order denying their Motion to Dismiss. (Dkt. No. 28.)

23

24


     MINUTE ORDER - 1
 1          Pursuant to Local Rule 7(h)(3), the Court requests that Plaintiff respond to the Motion for

 2   Reconsideration. Plaintiff’s response shall be filed no later than ten (10) days from the date of

 3   this Order, and shall not exceed ten (10) pages in length.

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Filed December 28, 2018.

 6
                                                     William M. McCool
 7                                                   Clerk of Court

 8                                                   s/Paula McNabb
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
